DETAILED ACTION
1.	The Amendment filed 02/07/2022 has been entered. Claims 1-4 in the application remain pending and are currently being examined.  Claims 1 & 4 were amended. Claims 5-7 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 11/09/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As regards to claim 1, line 1 recites “a coating nozzle”, lines 1-2 recite “a translatable coating nozzle”, then lines 4, 7 & 8 recite “the coating nozzle”, wherein it is 
As regards to claim 1, lines 5-7 recite “the grooves including first grooves extending in a first direction, and second grooves extending in a second direction facing a direction substantially perpendicular to the first direction”, wherein it is unclear whether the “a direction” recited in line 6 is the second direction or another random direction perpendicular to the first direction. For examination purposes, examiner is interpreting “the grooves including first grooves extending in a first direction, and second grooves extending in a second direction facing a direction substantially perpendicular to the first direction” as “the grooves including first grooves extending in a first direction, and second grooves extending in a second direction substantially perpendicular to the first direction”. To correct this problem, amend claim 1 as interpreted.
As regards to claim 1, lines 7-9 recite “wherein the coating nozzle can move in the first direction in the first grooves, and the coating nozzle which has moved in the first direction can move in the second direction in the second groove”, wherein it is unclear whether the coating nozzle is actually moving in the first direction and then in the second direction after moving in the first direction or the coating nozzle is only capable of moving in the first direction and then in the second direction after moving in the first direction. For examination purposes, examiner is interpreting “wherein the coating 
As regards to claim 1, line 9 recites “the second groove”, wherein it is unclear which of the “second grooves” recited in lines 5-6 are being referenced. For examination purposes, examiner is interpreting “the second groove” as “the second grooves”. To correct this problem, amend claim 1 as interpreted.
As regards to claim 2, line 1 recites “the coating nozzle”, however claim 1 line 1 recites “a coating nozzle”, lines 1-2 recite “a translatable coating nozzle”, then lines 4, 7 & 8 recite “the coating nozzle”, wherein it is unclear whether the recitation in line 1 is referencing “a coating nozzle” or “a translatable coating nozzle”. For examination purposes, examiner is interpreting “the coating nozzle” in line 1 as “the translatable coating nozzle”. To correct this problem, amend claim 2 as interpreted.
As regards to claim 3, line 1 recites “the coating nozzle”, however claim 1 line 1 recites “a coating nozzle”, lines 1-2 recite “a translatable coating nozzle”, then lines 4, 7 & 8 recite “the coating nozzle”, wherein it is unclear whether the recitation in line 1 is referencing “a coating nozzle” or “a translatable coating nozzle”. For examination purposes, examiner is interpreting “the coating nozzle” in line 1 as “the translatable coating nozzle”. To correct this problem, amend claim 3 as interpreted.
As regards to claim 4, line 1 recites “a coating nozzle”, lines 1-2 recite “a translatable coating nozzle”, then line 4 recites “the coating nozzle”, wherein it is unclear 
As regards to claim 4, lines 8-10 recite “the grooves including first grooves extending in a first direction, and second grooves extending in a second direction facing a direction substantially perpendicular to the first direction”, wherein it is unclear whether the “a direction” recited in line 9 is the second direction or another random direction perpendicular to the first direction. For examination purposes, examiner is interpreting “the grooves including first grooves extending in a first direction, and second grooves extending in a second direction facing a direction substantially perpendicular to the first direction” as “the grooves including first grooves extending in a first direction, and second grooves extending in a second direction substantially perpendicular to the first direction”. To correct this problem, amend claim 4 as interpreted.

Claim Rejections - 35 USC § 102
6.	Claims 1-3 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Fukushima et al. (JP2007283240 A) hereinafter Fukushima.
	As regards to claim 1, Fukushima discloses a cleaning pad device for a translatable dispenser head that cleans a tip of the translatable dispenser head (abs; fig 1-11), comprising: 

the gaps 4 including first gaps 4 extending along a line in a first x-direction (see fig 1-2), and second gaps 4 extending along a line in a second y-direction (see fig 1-2) substantially perpendicular to the first x-direction (see fig 1-2) (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8),
wherein the translatable dispenser head 17 is capable of moving in the first x-direction in the first gaps 4, and the translatable dispenser head 17 which may have moved in the first x-direction is capable moving in the second y-direction in the second gaps 4 (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8).
As regards to claim 2, Fukushima discloses a cleaning pad device (abs; fig 1-11), wherein the cleaning pad 1 includes a plurality of small cleaning pads 3, and each of the gaps 4 is formed in a boundary between the small cleaning pads 3 (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8).
As regards to claim 3, Fukushima discloses a cleaning pad device (abs; fig 1-11), wherein four of the small cleaning pads 3 of the cleaning pad can be combined to form two sets (see fig 1-2, 4, 8) comprising the first gaps 4 and the second gaps 4, and the two sets can include a first set for initial cleaning (see fig 1-8) and a second set for finish cleaning (see fig 1-8) (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8).

Claim Rejections - 35 USC § 103
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukushima et al. (JP2007283240 A) hereinafter Fukushima in view of Porzio (US 10,874,264 B1) hereinafter Porzio. 
	As regards to claim 4, Fukushima discloses a cleaning pad device for a translatable dispenser head that cleans a tip of the translatable dispenser head (abs; fig 1-11), comprising: 
a cleaning pad 1 provided with gaps 4 configured to be able to make a place for the translatable dispenser head 17 (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8), 
a base layer 2 that supports the cleaning pad 1 from below (see fig 2 & 4) (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8); and 
the gaps 4 including first gaps 4 extending in a first x-direction (see fig 1-2), and second gaps 4 extending in a second y-direction (see fig 1-2) substantially perpendicular to the first x-direction (see fig 1-2) (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8), however Fukushima does not disclose a lid attached to the base layer 2 to cover the cleaning pad from above and including an opening from which the gaps 4 are exposed.
Porzio discloses a cleaning storage device (abs; fig 1-8), comprising a base 150 with a cleaning grate/mesh/pad 652 with gaps (see fig 6A-7) allowing water or other liquid or debris to be captured and retained from cleaning plunger head 614, and a lid/cover 620 attached to the base 150 to cover the cleaning grate/mesh/pad 652 from above and including an opening at top of body 110 from which the cleaning grate/mesh/pad 652 are exposed (col 7, ln 19-col 8, ln 38; fig 6A-7). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art .

Response to Arguments
8. 	Applicant should have listed claims 5-7 as withdrawn or cancelled, rather than deleting them, in the listing of claims presented with this amendment.

9.	Applicant's arguments filed 02/07/2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Claim 1 is amended to recite: "wherein the coating nozzle can move in the first direction in the first grooves, and the coating nozzle which has moved in the first direction can move in the second direction in the second groove*. 
According to the cleaning device of claim 1, it is possible to clean the left and right portions of the coating nozzle by sandwiching the coating nozzle between the first grooves so as to move the coating nozzle along the first grooves, and it is possible to also clean the front and rear portions located during the cleaning with the first grooves by sandwiching the coating nozzle between the second grooves so as to move the coating nozzle along the second grooves. In other words, the coating nozzle is moved to slide in two directions perpendicular to each other in the grooves, such that it is possible to clean the entire periphery of the coating nozzle simply by the translational movement of the coating nozzle. As a result, an adhesive adhering on the coating nozzle can be cleanly removed while suppressing weight increase and cost increase of the device (paragraph [0008], etc.). 
In contrast, Fukushima discloses a gap 4 of a cleaning pad which is formed by a number of cone-shaped or other convex portions 3 arranged in a grid pattern, and therefore, this configuration allows the tip 17a to be inserted into the portion surrounded by the plurality of convex portions 3. However, this configuration does not allow the coating nozzle to slide in two directions perpendicular to each other in the grooves. 
In addition, Fukushima also discloses a cleaning pad including a plurality of convex portions 3 provided in parallel and including protrusions extending linearly. However, the plurality of grooves 4 of the cleaning pad each simply extend in the same direction, and thus are not perpendicular to one another.
Thus, Fukushima does not disclose or suggest a technical feature of cleaning the entire periphery of a coating nozzle by moving the coating nozzle in the grooves to slide in two directions perpendicular to each other.
(b) Claim 4 is amended to recite: “A cleaning device for a coating nozzle that cleans a tip of a translatable coating nozzle, comprising: a cleaning pad provided with grooves configured to be able to sandwich the coating nozzle, a base that supports the cleaning pad from below; and 2a lid attached to the base to cover the cleaning pad from above and including an opening from which the grooves are exposed, wherein the grooves include first grooves extending in a first direction, and second grooves extending in a second direction facing a direction substantially perpendicular to the first direction.”
The Examiner has acknowledged that Fukushima does not disclose a lid attached to the base layer 2 to cover the cleaning pad from above and including an opening from which the gaps 4 are exposed, and considers that Porzio discloses a lid 620 including an upper opening that exposes the grid 652, However, as illustrated in FIGS. GA and GB of Porzio, the lid 620 of Porzio is provided at the upper portion of the body 110, and is provided in a box shape although a slot 622 is provided on the upper surface. Further, no opening is provided at the bottom surface (see the red circles of FIGS. 6A and 6B below). The lid 620 includes a wipe compartment 624 for storing wipes or other accessories, and the wipes stored in the wipe compartment 624 are dispensed through the slot 622 (see column 7, lines 33 to 36), In other words, since the upper portion of the body 110 is closed by the bottom surface of the lid 620, the grid 652 is not exposed from the upper portion of the body 110. Therefore, even if attaching the lid 620 of Porzio to the head film layer 2 of Fukushima, the groove 4 is covered by the lid 620, and thus remains unexposed.
(c) Since the amended claim 1 is allowable, dependent claims 2 to 3 depends from the amended independent claim 1 are likewise believed to be allowable.

10.	In response to applicant’s arguments, please consider the following comments.

a cleaning pad 1 provided with gaps 4 configured to be able to make a place for the translatable dispenser head 17 (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8), 
the gaps 4 including first gaps 4 extending along a line in a first x-direction (see fig 1-2), and second gaps 4 extending along a line in a second y-direction (see fig 1-2) substantially perpendicular to the first x-direction (see fig 1-2) (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8), w
herein the translatable dispenser head 17 is capable of moving in the first x-direction in the first gaps 4, and the translatable dispenser head 17 which may have moved in the first x-direction is capable moving in the second y-direction in the second gaps 4 (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8). In view of the foregoing, Examiner respectfully contends the limitations of claim 1 are indeed satisfied.
(b) As already discussed in detail above in regards to claim 4, 	As regards to claim 4, Fukushima discloses a cleaning pad device for a translatable dispenser head that cleans a tip of the translatable dispenser head (abs; fig 1-11), comprising: 
a cleaning pad 1 provided with gaps 4 configured to be able to make a place for the translatable dispenser head 17 (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8), 
a base layer 2 that supports the cleaning pad 1 from below (see fig 2 & 4) (pg 4, ¶9-pg 5, ¶5:best mode; fig 1-8); and 
the gaps 4 including first gaps 4 extending in a first x-direction (see fig 1-2), and second gaps 4 extending in a second y-direction (see fig 1-2) substantially 
Porzio discloses a cleaning storage device (abs; fig 1-8), comprising a base 150 with a cleaning grate/mesh/pad 652 with gaps (see fig 6A-7) allowing water or other liquid or debris to be captured and retained from cleaning plunger head 614, and a lid/cover 620 attached to the base 150 to cover the cleaning grate/mesh/pad 652 from above and including an opening at top of body 110 from which the cleaning grate/mesh/pad 652 are exposed (col 7, ln 19-col 8, ln 38; fig 6A-7). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a lid attached to the base layer 2 to cover the cleaning pad from above and including an opening from which the gaps 4 are exposed in the cleaning pad device of Fukushima, because Porzio teaches the use of a lid/cover 620 attached to the base 150 to cover the cleaning grate/mesh/pad 652 from above and including an opening at top of body 110 from which the cleaning grate/mesh/pad 652 are exposed to retain and enclose liquid or debris to be captured from the cleaning of the cleaning head (nozzle head) (col 7, ln 19-col 8, ln 38).
That is, the lid/cover 620 attached to the base 150 includes an opening at top of body 110 when the lid/cover 620 is in an open position (as illustrated in fig 1-5) which allows the cleaning grate/mesh/pad 652 to be exposed and covers the cleaning grate/mesh/pad 652 from above when the lid/cover 620 is in a closed position (as illustrated in fig 6-9). In view of the foregoing, Examiner respectfully contends the limitations of claim 4 are indeed satisfied.
. 

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717